Citation Nr: 0403764	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  01-00 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected low back strain, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.  

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

REMAND

The veteran contends, in essence, that his service-connected 
low back strain warrants a higher disability rating.  

Reasons for Remand

Additional evidence 

In September 2002, the Board undertook additional development 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002), a regulation 
promulgated by VA to allow the Board to undertake "the 
action essential for a proper appellate decision" in lieu of 
remanding the case to the RO.  Pursuant to such development, 
additional medical evidence has been added to the record, 
consisting of VA outpatient treatment records dated from 
October to December 2002 and a report of VA examination 
conducted in January 2003.

However, in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), decided May 
1, 2003, the United States Court of Appeals for the Federal 
Circuit (the Federal Circuit) invalidated portions of the new 
regulation.  The Federal Circuit specifically noted that 38 
C.F.R. § 19(a)(2) (2002) is inconsistent with 38 U.S.C.A. 
§ 7104(a) (West 2002) because it denies appellants a "review 
on appeal" when the Board considers additional evidence 
without having to remand the case to the RO for initial 
consideration.  Cf. Bernard v. Brown,  4 Vet. App. 384, 393-
94 (1993).  

The Board further notes that in a January 2003 statement, the 
veteran reported having ongoing treatment at the VA Medical 
Center (VAMC) in Cincinnati, Ohio  The Board notes that the 
most recent medical evidence of record is dated in December 
2002.  It is unclear whether there are additional medical 
treatment records available.

Rating criteria amendment

The veteran's service-connected low back strain is currently 
rated 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5294.  During the pendency of this appeal, 
the applicable rating criteria for the spine, found at 
38 C.F.R. § 4.71a, were amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
revised regulations for the evaluation of spine disabilities 
should be considered by Veterans Benefits Administration 
(VBA) in the evaluation of the service-connected low back 
strain.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

The VCAA

The Veterans Claims Assistance Act of 2000 (the VCAA), Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) [codified 
as amended at 38 U.S.C. § 5107(a)], requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103 (West Supp. 2002); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002) [a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA].   

After a careful review of the record, the Board notes that 
the veteran has not received notice which fully complies with 
the VCAA and Quartuccio.  A recent decision of the Federal 
Circuit held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the veteran notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  See Disabled American 
Veterans v. Secretary of Department of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Thus, if the record has a 
procedural defect with respect to notice required under the 
VCAA, this may no longer be cured by the Board.  Accordingly, 
the Board must remand the case to the VBA because the record 
does not show that he was provided adequate notice under the 
VCAA and the Board is without authority to do so.  Under 
these circumstances, it would potentially be prejudicial to 
the veteran if the Board were to proceed with a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board therefore remands this issue to VBA for the 
following actions:

1.  VBA must review the veteran's VA 
claims folder and ensure that all 
notification and development action 
required by the VCAA is completed.  

2.  VBA should request all treatment 
records pertaining to the veteran from 
the Cincinnati VAMC since December 2002.  
All records obtained should be associated 
with the claims file.  

3.  VBA must readjudicate the issue on 
appeal, to include consideration of all 
evidence of record as well as the revised 
schedular criteria which became effective 
September 26, 2003.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case that includes the new schedular 
criteria applicable to spinal disability 
and should be given an appropriate 
opportunity to respond.

The purpose of this REMAND is to obtain additional evidence 
and to ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




